PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dobashi, Kazuya et al.
Application No. 16/633,041
Filed: 22 Jan 2020
Attorney Docket No.:  TEL-190765US01

:
:	NOTICE VACATING DECISION
:                     ON PETITION
:
:


The purpose of this notice is to advise you that the decision automatically granted by 
electronic Filing System (EFS) on July 7, 2022, is hereby VACATED.

The epetition to withdraw from issue under the provisions of 37 CFR 1.313(c) filed July 7, 2022, is not grantable.  The Information Disclosure Statement (IDS) filed with the QPIDS request on July 7, 2022, has an incorrect application number listed thereon and is not directed toward the above-identified application, thereby rendering the Request for Continued Examination to be improper.

In view of the above, the petition automatically granted by EFS on July 7, 2022, is 
vacated.

The application is being forwarded to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.



/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions